Citation Nr: 1045560	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969 
and from February 1972 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2007, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

In June 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to obtain the 
Veteran's Social Security Administration records.  That action 
completed, the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran has stated that he was exposed to the actual 
death or threatened death of himself and others from hostile 
military activity, including engaging in several firefights and 
experiencing rocket and mortar attacks.  

2.  A VA psychiatrist has diagnosed the Veteran as suffering from 
PTSD, has confirmed that the claimed in-service stressor is 
adequate to support a diagnosis of PTSD, and that the Veteran's 
symptoms are related to the claimed stressor.  

3.  The Veteran's claimed in-service stressor is consistent with 
the places, types, and circumstances of the Veteran's service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010), § 3.304(f) 
(2010 & 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75  Fed. Reg. 
41092 (July 15, 2010, 75 Fed. Reg.)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basis upon which the Board will evaluate the Veteran's claim 
has changed significantly since this case was previously before 
the VA.

The Veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009 
& 75 Fed. Reg. 39843, 39852 (July 13, 2010)).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes,  
all mental disorder diagnoses must conform to the 4th edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  
The U.S. Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, helplessness, 
or horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or her 
exposure to a traumatic event that would not necessarily have the 
same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-141 (1997).

As mentioned above, the VA regulation governing claims for 
service connection for PTSD has recently been amended.  Effective 
July 13, 2010, VA has amended its adjudication regulations by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of posttraumatic stress disorder and that 
the veteran's symptoms are related to the 
claimed stressor, in the absence of clear 
and convincing evidence to the contrary, 
and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (75 Fed. Reg. 39843, 39852 (July 13, 
2010)).  

The provisions of this amendment apply to applications for 
service connection for PTSD, like the one in this case, that were 
appealed to the Board before July 13, 2010, but have not been 
decided by the Board as of July 13, 2010.  

The Veteran has repeatedly reported that while in Vietnam, his 
unit was hit many times by rocket or mortar fire.  In addition, 
the Veteran contended that he was in several firefights while 
serving in Vietnam.

A "daily staff journal or duty officer's log," covering the 
period between February 10-28, 1968, for "Hq, 6th Bn, 77th 
Arty," indicates that the Veteran's unit was in Cu Chi, Vietnam, 
that it engaged in counter-mortar fire missions, as well as other 
artillery missions, and that it received six rocket and mortar 
attacks during the reporting period.

Although the Veteran has not specifically stated that he 
experienced fear, this is implicit in his statements and from the 
context of his reports it would be unreasonable for the Board to 
conclude that he did not.  

VA outpatient treatment reports indicated that the Veteran has 
been diagnosed with PTSD as early as April 2001.  Since that 
time, he has been treated for this PTSD by Dr. "J.C.N."  In 
several VA psychiatric treatment reports, the most recent report 
from May 2010, the Veteran had nightmares, flashbacks, trouble 
sleeping, and antisocial tendencies.  

In April 2009, the Veteran underwent a VA psychiatric 
examination.  While the examiner concluded that the Veteran did 
not meet the criteria for a diagnosis of PTSD, she did state that 
the Veteran's "military related stressor is conceded."  In 
addition, the examiner reported that the Veteran had poor hygiene 
and a disheveled appearance.  Upon examination, the Veteran was 
easily agitated and his mood was hostile and paranoid.  He 
answered questions with an angry demeanor, especially when asked 
about anything related to his military experience.  Although the 
Veteran did not have any homicidal or suicidal ideations at the 
time of examination, he did report that he attempted suicide by 
overdose in 1986.  The examiner noted that the Veteran appeared 
paranoid at times and suspicious of the motives of the VA and the 
examiner.  In addition, the Veteran's judgment and insight were 
poor.

Despite the lack of a PTSD diagnosis from the April 2009 
examination, the Veteran's psychiatrist, who has been treating 
the Veteran for almost a decade, has diagnosed the Veteran with 
PTSD.  Based on the findings of the April 2009 VA examiner, 
coupled with the PTSD diagnosis from the Veteran's treating 
psychiatrist, the Board finds that the Veteran has a confirmed, 
clinical, multiaxial diagnosis of PTSD in accordance with the 
DSM-IV criteria.  38 C.F.R. § 4.125(a).

In two treatment reports from, the Veteran's VA psychiatrist, Dr. 
J.C.N., concluded that the Veteran had "service-connected 
posttraumatic stress disorder."  Of significance, in May 2010, 
Dr. J.C.N. stated that "[f]rom what I know of [the Veteran], he 
should be 100 [percent] service connected for posttraumatic 
stress disorder.

In this regard, it important to note that while the Veteran may 
have PTSD, the question of whether all of the Veteran's problems 
may be reasonably related to his military service is very unclear 
from the records.  In fact, the Veteran's service-related PTSD 
may be only a mild part of the Veteran's overall disability 
picture, which includes drug and alcohol abuse (it appears from 
the VA examination of April 2009 that alcohol abuse is ongoing).  
This finding does not, however, exclude the possibility that the 
Veteran, among his major nonservice-related problems, may also 
have mild PTSD related to service. 

The Board has considered all of the evidence and finds that the 
Veteran should be given the benefit of the doubt.  The Veteran's 
reported in-service stressors are credible as his reported 
experiences have remained consistent throughout all of his 
submitted statements and VA treatment records.  See c.f. Cromer 
v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, 
provided by a veteran, that had varied over time was not 
credible).  

The Veteran's VA outpatient treatment reports, particularly the 
most recent progress note from Dr. J.C.N., establish that a VA 
psychiatrist or psychologist has confirmed that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the stressor.  

The Board finds that the Veteran's claimed stressor is consistent 
with the places, types, and circumstances his service.  Indeed, 
the Veteran's DD 214 and other documents of record reflect that 
he was a lineman in an artillery battalion in Vietnam.  

Based on the above and consistent with VA regulation, the 
Veteran's own statements and the supporting evidence of record, 
are sufficient verification of the in-service stressor.  As the 
Veteran currently has PTSD as the result of a verified in-service 
stressor, service connection for PTSD is warranted.  His appeal 
must be granted.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim  
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

ORDER

Entitlement to service connection for PTSD is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.


REMAND

A review of the Veteran's Social Security Administration records 
indicated that the Veteran has not worked since 1982.  Indeed, 
the Veteran was awarded Social Security benefits due to his 
inability to work, based on a primary diagnosis of adjustment 
disorder with depressed mood.

The Court has held that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).

In Comer v. Peake, the U.S. Court of Appeals for the Federal 
Circuit held that VA must consider TDIU as part of the issue of a 
proper disability rating whenever there is "cogent evidence of 
unemployability, regardless of whether [the claimant] states 
specifically that he is seeking TDIU benefits."  552 F.3d 1362, 
1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is 
clear that VA is required to consider entitlement to a rating of 
TDIU as part of an initial claim for benefits when either the 
claimant specifically requests a TDIU rating or when the record 
contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising 
the issue of whether a grant of total disability based on 
individual unemployability (TDIU) is warranted.  Accordingly, the 
Veteran should be provided with appropriate notice as to how to 
substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the claim of 
entitlement to TDIU.

2.	After completion of any necessary notice, 
assistance (to include obtaining 
pertinent VA treatment reports), and 
other development which may be deemed 
necessary, the RO should adjudicate the 
Veteran's claim of entitlement to TDIU in 
a separate rating action.  All 
appropriate administrative and appellate 
procedures should be followed.  This 
issue of TDIU is not before the Board 
unless the Veteran appeals the rating 
action to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


